Citation Nr: 0910663	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1956, and from December 1956 to October 1972.  He 
died in May 1999, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The Veteran died in May 1999.

2.  The appellant timely filed a claim for accrued benefits 
in November 1999. 

3.  A June 2000 rating decision denied the appellant's claim 
for entitlement to accrued benefits. The appellant did not 
timely appeal this determination. 

4.  The appellant filed another claim for accrued benefits in 
December 2002.  A letter from the RO, discussing a May 2003 
rating decision, regarding cause of death benefits, 
additionally indicated that the appellant was not entitled to 
accrued benefits.  

5.   In January 2005, the appellant filed a clear and 
unmistakable error (CUE) claim, indicating that the RO erred 
in its 2003 rating decision and associated letter.  She did 
not allege specific error or demonstrable procedural 
deficiency in the June 2000 original adjudication of the 
claim.

6.  The Veteran did not file a claim for service connection 
for diabetes mellitus, due to herbicide exposure, at anytime 
prior to his death.


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits. 
38 U.S.C.A. §§ 5121, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.816, 3.1000, 20.101, 20.302(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable law provides that, upon the death of an 
individual receiving benefit payments, certain persons shall 
be paid periodic monetary benefits to which that individual 
was entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not more than two-
years prior to the last date of entitlement. See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).

An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that 
a claimant may recover the full amount due prior to the date 
of the Veteran's death. This amendment, however, applies only 
to deaths occurring on or after the date of enactment, which 
was December 16, 2003. See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003). 
Since the Veteran died prior to the date of enactment, the 
revised provision is not applicable.

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." 136 F.3d 1296, 1299 (Fed. Cir. 
1998). The Federal Circuit further held that "a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the [V]eteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application." Id. at 1300. See also, Zevalkink 
v. Brown, 102 F.3d 1242 (Fed. Cir. 1996) (indicating that an 
accrued benefits claim is derivative of the Veteran's claim).

An application for accrued benefits must be filed within one-
year after the date of the Veteran's death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c). See also Smith v. Brown, 10 
Vet. App. 330, 333 (1997).

The record reflects that in this case, the appellant 
initially filed a claim for accrued benefits in November 
1999.  The RO denied her claim in a June 2000 rating 
decision.  The appellant did not appeal the June 2000 rating 
decision. Accordingly, this RO decision became final and 
binding on its merits. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104(a). 

The appellant filed another claim for accrued benefits in 
December 2002.  Although a rating decision was not issued 
with respect to the accrued benefits claim, a letter 
discussing an unrelated May 2003 rating decision, indicated a 
determination by the RO, that the appellant was not entitled 
to accrued benefits.  In January 2005, the appellant filed a 
CUE claim, stating that the RO committed error in their 2003 
decision and associated letter, when they stated that her 
accrued benefits were denied.  In an April 2005 rating 
decision, the RO confirmed and continued their denial of 
accrued benefits. She appealed from that determination.

As a preliminary consideration, the appellant's December 2002 
accrued benefits claim was received several years after the 
time limit for filing such a claim. The criteria pertaining 
to accrued benefits clearly prescribes a one-year timeframe. 
38 C.F.R. § 3.1000(c). While the original November 1999 claim 
was timely, that claim was denied, and not appealed.  

Additionally, the appellant has not claimed, and a review of 
the claims file does not otherwise suggest, that an error of 
the type contemplated by an allegation of CUE was inherent in 
the original June 2000 denial of accrued benefits.  In fact, 
her January 2005 CUE claim alleged error in a June 2003 
rating decision and associated letter.  No specific 
allegation was made with respect to the June 2000 rating 
decision.  

CUE is defined as a very specific and rare kind of error. 
Generally, a three-pronged test is used to determine whether 
CUE was in a prior decision: (1) it must be determined 
whether either the correct facts, as they were known at the 
time, were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were weighed and 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question. See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).

Even if the BVA were to broadly construe her January 2005 
claim, as a CUE claim with respect to the June 2000 rating 
decision, her allegations do not meet the strict requirements 
of a CUE claim.  A claim of CUE must be pled with 
specificity. See Simmons v. Principi, 17 Vet. App. 104 
(2003). This specific allegation must assert more than mere 
disagreement with how the facts of the case were weighed or 
evaluated. 

In other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence. Crippen v. Brown, 9 Vet. App. 412 (1996). In 
order to demonstrate CUE, the evidence must show that the law 
was incorrectly applied to the facts as they were known at 
the time and that, had the error not occurred, the decision 
would have been manifestly different. Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Assuming that the January 2005 claim asserted CUE with 
respect to the June 2000 rating decision, her statements fail 
to transcend disagreement with how the facts of the case were 
weighed or evaluated.  She has not raised specific 
contentions that the law was misapplied.  Thus, the 
appellant's claim merely amounts to disagreement with the 
RO's evaluation of the facts before it, this contention does 
not give rise to a finding of CUE.

The appellant has additionally argued that because there was 
medical evidence in the file, at the time of the Veteran's 
death, demonstrating that he suffered from diabetes mellitus, 
she is entitled to accrued benefits based on this disorder.  
She indicates that these medical documents are sufficient to 
imply that the Veteran intended to file a claim for service 
connection for diabetes mellitus, based on herbicide 
exposure. 

However, the Board notes that mere presence of a disability 
does not establish an intent on the part of the Veteran to 
seek service connection for that condition. See KL v. Brown, 
5 Vet. App. 205, 208 (1993).  Further, when the Veteran 
initially filed a claim for service connection as "agent 
orange condition," the RO requested that he specify which 
disorder he was claiming. In response to the RO's December 
1998 inquiry, the Veteran submitted written correspondence 
clearly indicating that he was filing a claim for "soft 
tissue sarcoma." A claim for service connection for diabetes 
mellitus was never made by the Veteran, prior to his death.

Based on February 2009 correspondence, the appellant now 
seems to argue that under the decision and stipulations in 
Nehmer v. United States Veterans' Administration, medical 
evidence in the file, demonstrating a diagnosis of diabetes 
mellitus, can be construed as a written claim for that 
disorder by the Veteran.  

In Nehmer, the district court invalidated a portion of former 
38 C.F.R. § 3.311a, pertaining to the adjudication of claims 
based on exposure to herbicides containing dioxin, holding 
that the regulation was based on an incorrect interpretation 
of the requirements of the Dioxin Act. The Court also voided 
all benefit denials made under the invalidated regulation and 
remanded the matter to VA for further proceedings not 
inconsistent with the court's opinion. Nehmer v. United 
States Veterans' Administration, 712 F.Supp. 1404, 1423 (N.D. 
Cal. 1989).

The stipulation and order entered into in Nehmer applies 
where (1) a claim was denied under regulations voided by the 
court in Nehmer; (2) a claim was filed after the date of the 
Court's decision and before issuance of the new regulations; 
or (3) a claim was pending at the time of the issuance of 
current regulations providing for presumptive service 
connection for disabilities due to exposure to Agent Orange. 
Diseases Associated With Exposure to Certain Herbicide 
Agents, 59 Fed. Reg. 29,723, 29,724 (1994). 

The parties subsequently stipulated (Nehmer Stipulation), 
inter alia, that, for awards based on herbicide-exposure 
claims filed after May 3, 1989 (the date that the Agent 
Orange regulation was invalidated), the effective date for 
such awards would be "the date the claim was filed or the 
date the claimant became disabled or death occurred, 
whichever is later." Nehmer v. VA of the Gov't of the United 
States, 284 F.3d 1158, 1161 (2002).

The district court later clarified that the claims affected 
by its decision and the stipulation were those "in which the 
disease...is later found--under valid Agent Orange 
regulation(s)--to be service connected." Nehmer v. United 
States Veterans Administration, 32 F.Supp.2d 1175, 1183 
(N.D.Cal.1999).

The common denominator in the Nehmer decisions and 
stipulations is that they dealt with situations where a claim 
had been filed. Nothing in Nehmer altered the requirement for 
a claim prior to payment of benefits. Consequently, as the 
Veteran did not have a service connection claim, for diabetes 
mellitus, pending at the time of his death, the provisions of 
Nehmer are not for application  

Under these circumstances, a valid claim has not been set 
forth, and there is no basis for legal entitlement to accrued 
benefits. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the disposition of a claim is based on the applicable 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  
 
Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for purposes of accrued benefits is 
denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


